         Case 1:20-cv-00143-MAB Document 16                 Filed 04/30/21   Page 1 of 3



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
LIBERTY WOODS INTERNATIONAL, INC.,        :
                                          :
                        Plaintiff,        :
                                          : Court No. 20-00143
                  v.                      :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________:

                                    JOINT STATUS REPORT

        Pursuant to the Court’s order of November 3, 2020, Plaintiff Liberty Woods

International, Inc. (Liberty Woods or Plaintiff) and defendant the United States, by and through

their undersigned counsel, file this joint status report.

        This action relates to the premature liquidation of Plaintiff’s entries of Vietnam Finewood

Company Limited’s (Finewood) merchandise entered in 2018. These entries were originally

suspended as an interim measure in EAPA Investigation No. 7252. Because U.S. Customs and

Border Protection (CBP) was unable to determine whether certain merchandise at issue is within

the scope of the antidumping and countervailing duty orders on certain hardwood plywood from

the People’s Republic of China (AD/CVD Orders), in accordance with the procedures of 19

U.S.C. § 1517(b)(4)(A), CBP referred the matter to the U.S. Department of Commerce

(Commerce) and requested that Commerce issue a determination as to whether certain hardwood

plywood products produced by Finewood are covered merchandise subject to the AD/CVD

Orders. CBP also stayed the EAPA investigation pending a final scope determination from

Commerce. Plaintiff’s entries were subsequently liquidated even though there has been no final

decision in EAPA Investigation No. 7252. After this action was filed, Plaintiff filed a protest
         Case 1:20-cv-00143-MAB Document 16               Filed 04/30/21     Page 2 of 3



within 180 days of the liquidation of these entries challenging the liquidation. See 19 U.S.C. §

1514. On October 16, 2020, CBP notified Plaintiff that its protest had been suspended.

       The scope proceeding before Commerce is ongoing. In March 2021, Commerce sent

further supplemental questionnaires to Finewood and Commerce also requested additional

information from all parties to conduct a substantial transformation analysis. Finewood

requested additional time to respond to these questionnaires and all parties requested additional

time to provide substantial transformation information. As a result, Commerce has extended the

final determination deadline from April 5, 2021 to August 24, 2021, and continues to work on

the administrative proceeding.

       CBP continues to hold Liberty Woods’ protest in suspended status. The parties

understand that CPB will hold Liberty Woods’ protest in suspended status until CBP issues a

final determination in its EAPA investigation into whether Liberty Woods and several other U.S.

importers entered merchandise into the United States through evasion. Because Commerce’s

final scope determination is currently due on August 24, 2021, the parties will provide a status

report by September 30, 2021.




                                                 2
        Case 1:20-cv-00143-MAB Document 16     Filed 04/30/21     Page 3 of 3




Dated: April 30, 2021

                                   Respectfully submitted,

                             By:   /s/ Ellen M. Murphy
                                   Ellen M. Murphy
                                   Nicole Lloret

                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   51 West 52nd Street
                                   New York, New York 10019
                                   Phone: (212) 506-5000
                                   Fax: (212) 506-5151
                                   emurphy@orrick.com
                                   nlloret@orrick.com

                                   Attorneys for Liberty Woods International, Inc.


                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   JEANNE E. DAVIDSON
                                   Director

                                   JUSTIN R. MILLER
                                   Attorney-In-Charge
                                   International Trade Field Office

                             By:   /s/ Aimee Lee
                                   AIMEE LEE
                                   Assistant Director

                                   /s/ Hardeep K. Josan
                                   HARDEEP K. JOSAN
                                   Trial Attorney
                                   International Trade Field Office
                                   Department of Justice, Civil Division
                                   Commercial Litigation Branch
                                   26 Federal Plaza, Room 346
                                   New York, New York 10278
                                   (212) 264-9245 or 9230

                                   Attorneys for Defendant




                                      3
